PER CURIAM.
Chancellor in this cause determined that a deed was' in actuality a mort*75gage under Section 697.01, Fla.Stat., F.S.A. This finding was made on the basis of controverted testimony and there being sufficient evidence in the record upon which to sustain the finding it will not be disturbed upon appeal. The Chancellor declined to include in the sum of the mortgage an amount claimed as attorney’s fees for services expended by the defendants upon the finding that these fees were incurred in connection with another controversy. The appellants having failed to demonstrate error in this finding, it must be affirmed. See Goldstein v. Stone, Fla.App.1957, 96 So.2d 227, and cases cited therein.
Affirmed.
CARROLL, CHAS., C. J., and FIOR-TON and PEARSON, JJ., concur.